Citation Nr: 1609274	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1968 to November 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in January 2012 and April 2015.  The case was remanded in July 2012 to obtain VA examinations and was remanded in April 2015 for an addendum opinion.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for further development of the Veteran's TDIU claim.  The Board sincerely regrets the additional delay to the Veteran, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran asserts that he is unemployable due to service-connected disabilities.  His service-connected disabilities include PTSD, rated as 50 percent disabling, bilateral cataracts associated with diabetes mellitus, rated as 30 percent disabling, diabetes mellitus type II with nephropathy, rated as 20 percent disabling and erectile dysfunction, rated as non-compensable.  

In April 2015, the Board remanded this claim to obtain an addendum opinion from a VA physician.  The examiner was asked to comment on the functional impact of the Veteran's diabetes mellitus, alone or in conjunction with his other service-connected disabilities, including PTSD and erectile dysfunction.  

An addendum opinion was obtained in September 2015.  The VA examiner opined that diabetes mellitus does not impact the Veteran's activities of daily living or his ability to maintain employment.  The examiner explained that a 2012 examination showed that the Veteran's main limiting factors were bilateral shoulder impingement, a knee condition and a low back condition.  The examiner stated that none of these conditions are related to diabetes.  The examiner opined that the Veteran's work-related impacts of PTSD stand alone and are not related to diabetes mellitus.  The examiner did not discuss the specific occupational effects of all of the Veteran's service-connected disabilities in conjunction with each other.   

Records in the claims file reflect that the Veteran has reported occupational problems due to diabetes mellitus.  A VA examination for diabetes mellitus in April 2008 noted that the Veteran stopped working because of a left knee replacement and fatigue due to diabetes mellitus.  At the Board hearing in June 2011, the Veteran testified that vision complications from diabetes affected his ability to work as an electrical lineman.  He testified that he could not do that work without putting himself and others at risk because he was working on high voltage electricity.  Social Security records show that the Veteran was found to be disabled from April 2006 due to osteoarthritis of the knees with total knee replacement and diabetes mellitus.  A remand is warranted to address this evidence.

The Board finds that a remand is warranted to obtain an addendum opinion.  The examiner should address the specific functional impact of the Veteran's diabetes mellitus in conjunction with his other service-connected disabilities.  The examiner should also consider the medical evidence and testimony regarding occupational problems due to diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2015 VA examiner for preparation of an addendum opinion.  If the September 2015 examiner is not available, another qualified examiner should provide the opinion.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examination report should indicate that the claims file was reviewed.

A.  The examiner should provide an opinion regarding the impact of the Veteran's diabetes mellitus type II with nephropathy, alone or in conjunction with other service-connected disabilities, including PTSD, bilateral cataracts and erectile dysfunction, on the Veteran's daily activities and ability to maintain employment.  The examiner should consider the following evidence:

i) the Veteran's September 2012 statement indicating diabetes and nephropathy prevented him from continuing his career because of pain and nonfunction of his legs; 

ii) the April 2008 VA diabetes examination, which noted that the Veteran stopped working in part due to due fatigue from diabetes mellitus; and

iii) the Veteran's testimony in June 2011 indicating that he could not perform electrical line work because of vision complications related to diabetes mellitus.
 
The examiner should provide a detailed rationale for the
opinions stated.  If any of the requested opinions cannot be provided without resort to speculation, the examiner
should so state and explain why an opinion cannot be
provided without resort to speculation.

2.  After the requested development is completed,
readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




